DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2021 (the “Response”) has been entered.
Remarks
In the Response, Applicant amends claims 21, 22, 24-28, 30-34 and 36-28.
Claims 21-38 are presented for examination.
Allowable Subject Matter
Claims 21-38 are allowed.
Reasons for Allowance
According to 37 CFR 1.104(e), if the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such reasoning. Accordingly, Examiner concludes that, for clarity, the record requires that Examiner set forth reasons for the allowance of claims 1-8, 10-15 and 21-26. The applicant or patent owner may file a statement 
The following is an examiner’s statement of reasons for allowance.
For example, the cited prior art of record comprises inter alia the following references:
		US 9,185,126 B2			Su
		US 8,646,077 B1			Shen
		US 2005/0177744 A1		Herman
Regarding claims 21, 27 and 33, Su teaches a system (111, FIG. 1 / 500, FIG. 5) for managing resetting of online identities or accounts of users (col. 2, lns. 31-36; col. 41, lns. 37-49), the system including:
a data storage device (510, FIG. 5) storing instructions (515, FIG. 5) for managing resetting of online identities or accounts of users (col. 41, ln. 67 through col. 42, ln. 35); and
a processor (505, FIG. 5) configured to execute the instructions to perform a method (col. 41, ln. 63 through col. 42, ln. 3) including:
receiving (605, FIG. 6A), over a network (105, FIG. 1), a request to reset login information to access an online account of a user (col. 2, lns. 14-24; col. 43, lns. 6-11 “receiving 605 a request”; note: the nature of Su’s request may be to “reset…[a] password” [see: col. 43, lns. 17-19]);
comparing, at an online account server (115, FIG. 1), a time (tc) of the request to reset login information to a preset time or amount of time (col. 2, lns. 31-49; col. 3, lns. 57-65 “attacks are design based on…high frequency”; note: Su 
receiving (610-615, FIG. 6A), over the network, intrinsic user data associated with the request to reset login information, wherein the intrinsic user data includes a threshold amount of history for an IP address associated with the request (col. 3, lns. 44-56 “messages…may be communicated between user device 150 and network 105”; col. 5, lns. 62-64 “given a user, risk engine 115 captures intrinsic data/IP addresses of requests. These IP addresses can be converted to geolocations to learn the user’s patterns”; col. 7, lns. 12-14 “for example, if a user sends one request from a location in Massachusetts, and five minutes later, the same user sends another request from a location in California”; col. 43, lns. 12-22 “intrinsic data/parameters of the request are selected/ received”; col. 43, lns. 23-49 “receive the input of the IP address...associated with the request”; note: under the plain meaning of the phrase, a “threshold amount” may be any value greater than zero [see MPEP § 2111.01]);
evaluating, at the online account server, based on the intrinsic user data, a screen name associated with a related online account of the user from the IP address associated with the request (col. 5, lns. 62-64 “given a user, risk engine 115 captures IP addresses of requests. These IP addresses can be converted to geolocations to learn the user’s patterns”; col. 9, ln. 2 “a request may include a username/screen name”; col. 43, lns. 12-23 “risk engine 115 selects parameters of the request pertaining to…a user identifier”; col. 43, lns. 23-49 “identification/ input of the IP address and the timestamp/ intrinsic data associated with request 
transmitting (685, FIG. 6C), over the network, a subset of options to reset the login information, wherein the subset of options to reset the login information is selected by the online account server based on the identified two or more values of the intrinsic user data (col. 2, lns. 14-24 and 31-49; col. 45, lns. 39-43 “reponse 685 may be a subset/one of granting access, denying access, or further challenges”; note: the nature of Su’s request may be to “reset…[a] password” [see: col. 43, lns. 17-19]).
However, Su does not explicitly disclose: evaluating, at an online account server, based on intrinsic user data, whether a screen name associated with a related online account of a user is currently logged in from an IP address associated with a request; and upon determining that the associated screen name is logged in, transmitting, over the network, a subset of options to reset the login information based on the evaluated intrinsic user data.
In an analogous art, Shen teaches:
evaluating, at an online account server (106, FIG. 1), based on intrinsic user data (example: 204 and 216, FIG. 2), whether a screen name associated with a related online account of a user is currently logged in from an IP address associated with a request (200, FIG. 2) (col. 3, lns. 42-58; col. 5, ln. 36 through col. 6, ln. 14 “request 200...includes...a user ID 204...and an IP address”; col. 16, lns. 52-60 “similar screen 
However, Su in view of Shen does not explicitly disclose: evaluating, at an online account server, based on intrinsic user data, whether a screen name associated with a related online account of a user is currently logged in from an IP address associated with a request; and upon determining that the associated screen name is logged in, transmitting, over the network, a subset of options to reset the login information based on the evaluated intrinsic user data.
In an analogous art, Herman teaches:
evaluating (158-162, FIG. 3) whether a screen name associated with a related online account of a user is currently logged in from an IP address associated with a request (note: at steps 158, 160 and 162, Herman “evaluates” whether a user is “logged in” under an administrator screen name by comparing a hash of the user’s “IP address” to a key [see ¶ 31]); and
upon determining (162-164, FIG. 3) that the associated screen name is logged in, transmitting, over the network, a subset of options to reset the login information (¶ 31 “application 102 may reset the administrator password by transmitting/issuing a command to database system 104 to reset the administrator password”).
However, the prior art of record, alone or in combination, does not explicitly disclose: evaluating, at an online account server, based on intrinsic user data, whether a screen name associated with a related online account of a user is currently logged in from an IP address associated with a request; and upon determining that the associated 
 
Claims 22-26, 28-32 and 34-38 depend from claims 21, 27 and 33, therefore the dependent claims are allowable for at least the reasons set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalish Bell whose telephone number is (571) 272-5294.  The examiner can normally be reached on 9am-5pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KALISH K BELL/Examiner, Art Unit 2432


/MORSHED MEHEDI/Primary Examiner, Art Unit 2432